

EMPLOYMENT AGREEMENT


THIS AGREEMENT(the “Agreement”), made as of this 13th day of January, 2012, by
and among Sandy Spring Bancorp, Inc., a registered bank holding company ( the
“Bancorp”), Sandy Spring Bank, a Maryland corporation and wholly-owned
subsidiary of the Bancorp with its main office in Olney, Maryland (the “Bank”),
and Joseph J. O’Brien, Jr. (the “Officer”).


WITNESSETH


WHEREAS, the Officer is employed as Executive Vice President for Commercial and
Retail Banking of the Bank.


WHEREAS, as a result of the skill, knowledge, and experience of the Officer, the
board of directors of the Bank (“Board”) desires to continue to retain the
services of the Officer.


WHEREAS, the Officer desires to continue to serve as Executive Vice President
for Commercial and Retail Banking of the Bank.


WHEREAS, the Officer and the Board desire to enter into a new Agreement setting
forth the terms of conditions of the continuing employment of the Officer and
the related rights and obligations of each of the parties.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is agreed as follows:


1.           Employment.  The Officer is employed as Executive Vice President
for Commercial and Retail Banking of the Bank.  The Officer shall perform all
duties and shall have all powers which are commonly incident to the office of
Executive Vice President for Commercial and Retail Banking of the Bank or which,
consistent with that office, are assigned to the Officer.  In addition to the
major job accountabilities set forth in the job description maintained by the
Human Resources Division, the Officer’s duties include, but are not limited to:


a.           Making recommendations concerning the strategies, policies, and
tactics of the Bank as a member of executive management.


b.           Management and oversight of the retail and commercial divisions of
the Bank including the network of branch offices, commercial and small business
lending activities and the management of the officers and employees as assigned.


c.           Implementation of business development strategies associated with
increasing the Bank’s retail and commercial revenue and profitability within its
market.


d.           Promoting the bank and its services to new and existing clients,
and representing the Bank in the community through professional, public and
civic affairs.


2.           Location and Facilities.  The Officer will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 of this Agreement and as are necessary for the
Officer to perform the duties of the position.  The location of such facilities
and staff shall be at the principal administrative offices of the Bank, or at
such other site or sites customary for such offices.
 
 
 

--------------------------------------------------------------------------------

 


 
3.
Term.



 
a.
The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on June 30, 2013, plus (ii) any and all extensions of the initial term
made pursuant to this Section 3.



 
b.
Commencing as of July 1, 2012, and continuing on each July 1 thereafter, the
disinterested members of the Board may extend the term of the Agreement for an
additional one-year period beyond the then effective expiration date so that the
remaining term of the Agreement extends to a period of twenty-four (24) months,
unless the Officer shall have given written notice at least sixty (60) days
prior to the applicable July 1 anniversary date of his desire that the term not
be extended.  The Officer’s performance and the advisability of extending the
term of this Agreement shall be reviewed by the Compensation Committee of the
Board, and the Board shall, based on that review, determine whether or not to
extend the term of this Agreement at a meeting or meetings at least ninety (90)
days prior to each applicable July 1 anniversary date.



 
c.
At the Effective Date, this Agreement shall supersede any prior employment
agreement, which shall be deemed terminated by agreement of the parties
immediately prior to the Effective Date.



 
4.
Base Compensation.



 
a.
The Bank agrees to pay the Officer during the term of this Agreement a salary at
the rate of $290,000 per annum, payable in cash through the Bank’s normal
payroll process, as may be adjusted in accordance with this Section 4.



 
b.
The Compensation Committee of the Board shall perform an annual analysis of the
Officer’s performance and of the compensation of officers performing similar
functions at independent financial institutions of comparable assets and
performance, and based upon this review, the recommendations of the President
and Chief Executive Officer, and on such other factors as it deems pertinent,
shall recommend to the board of directors the annual salary rate to be paid to
the Officer following the review.  The board of directors, based upon this
recommendation of the Compensation Committee and other factors it deems
relevant, may maintain, increase or decrease the Officer’s salary, provided that
no such action shall (i) reduce the rate of salary below the amount set forth in
Section 4.a. or (ii) reduce the rate of salary paid to the Officer for any
months prior to the month in which notice of the reduction is provided in
writing to the Officer.



 
c.
In the absence of action by the Board, the Officer shall continue to receive
salary at the amount set forth in Section 4.a. specified herein or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.



5.           Bonuses.  Unless the Officer agrees otherwise, the Officer shall be
entitled to participate in discretionary bonuses that the Board may award from
time to time to senior management employees pursuant to bonus plans or
otherwise.  The Officer also shall participate in any other fringe benefits
which are or may become available to senior management employees of the Bank,
including for example: any stock option or incentive compensation plans and any
other benefits that are commensurate with the responsibilities and functions to
be performed by the Officer under this Agreement.  No other compensation
provided for in this Agreement shall be deemed a substitute for the Officer’s
right to participate in such discretionary bonuses or fringe benefits.
 
 
2

--------------------------------------------------------------------------------

 


6.           Benefit Plans.  The Officer shall be entitled to participate in any
life insurance, medical, dental, pension, profit sharing, and retirement plans
and other programs and arrangements as may be approved from time to time by the
Bank for the benefit of the employees of the Bank.  In addition, the Officer
shall be entitled to participate in the Group Term Replacement Plan (“GTRP”)
established for the Officer.  The Bank will provide the Officer with automobile
allowance of $1,000 a month.  The Bank will also pay monthly club dues, related
membership fees, and business-related expenses on the Officer’s behalf, to the
Country Club of Fairfax.


 
7.
Paid Time Off.



 
a.
The Officer shall be entitled to thirty (30) working days of paid time off, as
defined in the Bank’s personnel policies, during each calendar year during the
term of this Agreement, to be taken at reasonable times and in reasonable
periods as the Officer and the Bank shall mutually determine, and provided that
no paid time off shall interfere with the duties required to be rendered by the
Officer hereunder.  Any paid time off not used during a twelve-month period
shall carry over and be useable during the succeeding twelve-month period, but
not thereafter.  The Officer shall not receive any additional compensation from
the Bank on account of the Officer’s failure to take paid time off.



 
b.
In addition to paid time off, the Officer shall be entitled, without loss of
pay, to voluntarily take time off from work for such additional periods of time
and for such valid and legitimate reasons as the President and Chief Executive
Officer may in his discretion determine.  Further, the Officer may request and
be granted a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the President and Chief Executive
Officer in his discretion may determine.



8.           Expense Payments and Reimbursement.  The Officer shall be
reimbursed for all reasonable out-of-pocket business expenses incurred in
connection with the Officer’s services under this Agreement upon substantiation
of such expenses in accordance with applicable policies of the Bank.


 
9.
Loyalty and Confidentiality.



 
a.
During the term of this Agreement the Officer: (i) shall devote all the
Officer’s time, attention, skill, and efforts to the faithful performance of the
Officer’s duties hereunder; provided, however, that from time to time, the
Officer may serve on the boards of directors of, and hold any other offices or
positions in, companies or organizations which will not present any conflict of
interest with the Bank or the Bancorp or any of their subsidiaries or
affiliates, unfavorably affect the performance of Officer’s duties pursuant to
this Agreement, or violate any applicable statute or regulation; and (ii) shall
not engage in any business or activity contrary to the business affairs or
interests of the Bank or the Bancorp.



 
b.
Nothing contained in this Agreement shall prevent or limit the Officer’s right
to invest in the capital stock or other securities of any business dissimilar
from that of the Bank or the Bancorp, or, solely as a passive, minority
investor, in any business.

 
 
3

--------------------------------------------------------------------------------

 


 
c.
The Officer agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank and the Bancorp; the
names or addresses of any of their borrowers, depositors and other customers;
any information concerning or obtained from such customers; and any other
information concerning the Bank or the Bancorp to which the Officer may be
exposed during the course of employment.  The Officer further agrees that,
unless required by law or specifically permitted by the Bank or the Bancorp in
writing, the Officer will not disclose to any person or entity, either during or
subsequent to the officer’s employment, any of the above-mentioned information
which is not generally known to the public, nor shall the Officer employ such
information in any way other than for the benefit of the Bank and the Bancorp.



10.         Termination and Termination Pay.  Subject to Section 11 of this
Agreement, the Officer’s employment under this Agreement may be terminated in
the following circumstances:


 
a.
Death.  The Officer’s employment under this Agreement shall terminate upon the
Officer’s death during the term of this Agreement, in which event the Officer’s
estate shall be entitled to receive the compensation due to the Officer through
the last day of the calendar month in which the Officer’s death occurred.



 
b.
Retirement.  This Agreement shall be terminated upon the early or normal
retirement of the Officer under the benefit plan(s) in which the Officer
participates pursuant to Section 6 of this Agreement.



 
c.
Disability.  The Bank or the Officer may terminate the Officer’s employment
after having established the Officer’s Disability.  For purposes of this
Agreement, “Disability” means a physical or mental infirmity that impairs the
Officer’s ability to substantially perform duties assigned to the Officer under
this Agreement and that results in the Officer’s becoming eligible for long-term
disability benefits under the Bank’s long-term disability plan (or, if the Bank
has no such plan in effect, that impairs the Officer’s ability to substantially
perform duties assigned to the Officer under this Agreement for a period of
one-hundred-eighty (180) consecutive days).  In the event of such Disability,
the Officer’s obligation to perform services under this Agreement will
terminate.  In the event of such termination, the Officer shall be entitled to
receive the following:



 
i.
The compensation and benefits provided for under this Agreement for any period
during the term of this Agreement and prior to the date of termination pursuant
to this Section 10.c. during which the Officer is unable to work due to physical
or mental infirmity (less any amounts that the Officer receives under any
disability insurance maintained by the Bank with respect to that period);



 
ii.
For the period beginning upon the date of termination pursuant to this Section
10.c. and continuing for the remaining term of this Agreement, (A) salary at the
highest rate paid pursuant to Section 4 of this Agreement during the twelve (12)
months prior to the establishment of the Disability under this Section 10.c.,
reduced by any payments received by the Officer during that same period
following termination under a long term disability plan or policy maintained by
the Bank, and (B) benefits pursuant to Section 6 of this Agreement.



The Board shall determine whether or not the Officer is and continues to be
permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that he reasonably believe to be
relevant.  As a condition to any benefits, the Board may require the Officer to
submit to a physical or mental evaluations and tests as it deems reasonably
appropriate.
 
 
4

--------------------------------------------------------------------------------

 


 
d.
Just Cause.



 
i.
The Board may, by written notice to the Officer in the form and manner specified
in this paragraph, immediately terminate the Officer’s employment with the Bank
at any time for Just Cause.  The Officer shall have no right to receive
compensation or other benefits for any period after termination for Just
Cause.  Termination for “Just Cause” shall mean termination because of, in the
good faith determination of the Board, the Officer’s:



 
(1)
Personal dishonesty;

 
(2)
Willful misconduct;

 
(3)
Breach of fiduciary duty involving personal profit;

 
(4)
Intentional failure to perform duties under this Agreement;

 
(5)
Other, continuing material failure to perform duties assigned to the Officer
under this Agreement after reasonable notification (which shall be stated in
writing and given at least fifteen (15) days prior to termination) by the board
of directors of such failure;

 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order; or

 
(7)
Material breach by the Officer of any provision of this Agreement.



 
ii.
Notwithstanding the foregoing, the Officer shall not be deemed to have been
terminated for Just Cause unless there shall have been delivered to the Officer
a copy of a resolution duly adopted by the affirmative vote of not less than a
majority of the entire membership of the Board at a meeting called and held for
the purpose (after reasonable notice to the Officer and an opportunity for the
Officer to be heard before the Board), finding that in the good faith opinion of
the Board the Officer was guilty of conduct described above and specifying the
particulars thereof.



 
iii.
Notwithstanding the foregoing, it is expected that Officer will perform all
duties and responsibilities described herein, and Officer shall have the right
to cure non-performance, to the extent such performance is reasonably capable of
being cured, and shall promptly upon receipt of written notice of
nonperformance, comply with the requirements of such notice, and further if
Officer shall not comply with such notice to the satisfaction of the Bank within
forty-eight (48) hours after delivery thereof, (except if such compliance cannot
be reasonably completed within forty-eight (48) hours, if the Officer shall not
commence to comply within such period and thereafter proceed to completion with
due diligence) the Bank shall have the right to proceed with the Board meeting
specified in the preceding paragraph.



 
e.
Certain Regulatory Events.



 
i.
If the Officer is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Sections 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 USC. §§ 1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the parties shall not be
affected.

 
 
5

--------------------------------------------------------------------------------

 


 
ii.
If the Bank is in default (as defined in Section 3(x)( I) of FDIA), all
obligations of the Bank under this Agreement shall terminate as of the date of
default, but vested rights of the parties shall not be affected.



 
iii.
If a notice served under Sections 8(e)(3) or (g)(1) of the FDIA (12 U.S.C.
§§1818(e)(3) and (g)(1)) suspends and/or temporarily prohibits the Officer from
participating in the conduct of the Bank’s affairs, the Bank’s obligations under
this Agreement shall be suspended as of the date of such service, unless stayed
by appropriate proceedings.  If the charges in the notice are dismissed, the
Bank may, in its discretion, (i) pay the Officer all or part of the compensation
withheld while its contract obligations were suspended, and (ii) reinstate (in
whole or in part) any of its obligations which were suspended.



The occurrence of any of the events described in paragraphs i, ii, and iii above
may be considered by the Board in connection with a termination for Just Cause.


 
f.
Voluntary Termination by Officer.  In addition to the Officer’s other rights to
terminate under this Agreement, the Officer may voluntarily terminate employment
with the Bank during the term of this Agreement upon at least sixty (60) days’
prior written notice to the Bank, in which case the Officer shall receive only
compensation, vested rights and employee benefits up to the date of termination.



 
g.
Without Just Cause or With Good Reason.



 
i.
In addition to termination pursuant to Section 10.a. through 10.f., the Board
may, by written notice to the Officer, immediately terminate the Officer’s
employment with the Bank at any time for a reason other than Just Cause (a
termination “Without Just Cause”); and the Officer may, by written notice to the
Board, immediately terminate this Agreement at any time within ninety (90) days
following an event of “Good Reason,” as defined below (a termination “With Good
Reason”).



 
ii.
Subject to Section 11 hereof, in the event of termination under this Section
10.g., the Officer shall be entitled to receive the salary for the remaining
term of the Agreement, including any renewals or extensions thereof, at the
highest annual rate in effect pursuant to Section 4 of this Agreement for any of
the twelve (12) months immediately preceding the date of such termination, plus
annual cash bonuses for each year (prorated in the event of partial years)
remaining under the term of the Agreement at the amount received by the Officer
in the calendar year preceding the termination.  The sum due under this Section
10,g. shall be paid in one lump sum within ten (10) calendar days of the
Officer’s termination of employment, or as soon as permitted by law or
regulation (see Section 26), pursuant to this Section 10.g.



 
iii.
“Good Reason” shall exist if, without the Officer’s express written consent, the
Bank materially breach any of its respective obligations under this
Agreement.  Without limitation, a breach shall be deemed to occur upon any of
the following:



 
(1)
A material reduction in the Officer’s responsibilities or authority in
connection with the Officer’s employment with the Bank;

 
 
6

--------------------------------------------------------------------------------

 

 
(2)
Assignment to the Officer of duties of a nonexecutive nature or duties for which
the Officer is not reasonably equipped by the Officer’s skills and experience;

 
(3)
A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 11 of this Agreement, any
reduction in salary or a material reduction in benefits below the amounts to
which the Officer was entitled prior to the Change in Control;

 
(4)
Termination of incentive and benefit plans, programs, or arrangements, or a
reduction of the Officer’s participation to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;

 
(5)
A requirement that the Officer’s principal business office or principal place of
residence be relocated outside any county in which the Bank has its main office,
its branches, or its deposit taking Automatic Teller Machines; or the assignment
to the Officer of duties that would reasonably require such a relocation;

 
(6)
A requirement that the Officer spend more than thirty (30) normal working days
away from any county in which the Bank has its main office, its branches, or its
deposit taking Automatic Teller Machines during any consecutive twelve-month
(12) period; or

 
(7)
Failure to provide office facilities, secretarial services, and other
administrative services to the Officer which are substantially equivalent to the
facilities and services provided to the Officer on the Effective Date (excluding
brief periods during which office facilities may be temporarily unavailable due
to fire, natural disaster, or other calamity).



Also, in the event of a Change in Control, as applicably defined in Section 11
of this Agreement, the Officer shall have the right to resign for any reason
during the first sixty (60) days immediately following the first six (6) months
after the closing date of a definitive purchase and assumption agreement (as
defined in such agreement), the execution of which brought about a Change in
Control.


Notwithstanding the foregoing, it is expected that the Bank will perform all
agreements on its part to be performed herein, and the Bank shall have the right
to cure non-performance, to the extent such performance is reasonably capable of
being cured, and shall promptly upon receipt of written notice of
nonperformance, comply with the requirement of such notice, and further if Bank
shall not comply with such notice to the satisfaction of the Officer within
forty-eight (48) hours after delivery thereof, (except if such compliance cannot
be reasonably completed within forty-eight (48) hours, if the Bank shall not
commence to comply within such period and thereafter proceed to completion with
due diligence) the Officer shall have the right to proceed with notice of a
“with Good Reason” termination as specified above.
 
 
7

--------------------------------------------------------------------------------

 


 
iv.
Notwithstanding the foregoing: (A) a reduction or elimination of the Officer’s
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plan or plans or benefits
thereunder applicable to all participants in a manner that does not discriminate
against the Officer (except as such discrimination may be necessary to comply
with law) shall not constitute an event of Good Reason or a material breach of
this Agreement, provided that benefits of the type or to the general extent as
those offered under such plans prior to such reduction or elimination are not
available to other officers of the Bank or any company that controls either of
them under a plan or plans in or under which the Officer is not entitled to
participate, and receive benefits, on a fair and nondiscriminatory basis; and
(B) a requirement that the Officer report to and be subject to the direction or
supervision of a senior officer of the Bank other than the President and Chief
Executive Officer shall not constitute an event of Good Reason or a material
breach of this Agreement.



 
h.
Continuing Covenant not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination (i) upon retirement
pursuant to Section 10.b., (ii) due to Disability pursuant to Section 10.c.,
(iii) for Just Cause pursuant to Section 10.d., or (iv) by the Officer pursuant
to Section 10.f:



 
i.
The Officer’s obligations under Section 9.c of this Agreement will continue in
effect; and



 
ii.
During the remaining term of this Agreement (determined immediately before the
termination of employment), the Officer shall not serve as an officer or
director or employee of any bank holding company, bank, savings association,
savings and loan holding company, or mortgage company (any of which, a
“Financial Institution”), which Financial Institution offers products or
services competing with those offered by the Bank or the Bancorp from offices in
any county in the State of Maryland or of any other State in which the Bank,
Bancorp or any of their subsidiaries has a branch. and shall not interfere with
the relationship of the Bank or the Bancorp and any of its employees, agents, or
representatives; provided, however, that the provisions of this noncompetition
clause shall only apply to termination of the Officer “before” a Change in
Control as defined in Section 11.  (It being the intent of the parties that the
noncompetition clause shall not apply to terminations resulting from or due to a
Change in Control.)



 
11.
Termination in Connection with a Change in Control.



 
a.
For purposes of this Agreement, a “Change in Control” means a change in control
as defined in Internal Revenue Section 409A of the Code and rules, regulations,
and guidance of general application thereunder issued by the Department of the
Treasury, including:



 
i.
Change in Ownership: a change in ownership of the Bancorp occurs on the date any
one person or group accumulates ownership of the Bancorp stock constituting more
than 50% of the total fair market value or total voting power of the Bancorp
stock,

 
 
8

--------------------------------------------------------------------------------

 


 
ii.
Change in Effective Control: (x) any one person or more than one person acting
as a group acquires within a 12-month period ownership of the Bancorp stock
possessing 30% or more of the total voting power of the Bancorp stock, or (y) a
majority of the Bancorp’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed in advance by
a majority of the Bancorp’s board of directors, or



 
iii.
Change in Ownership of a Substantial Portion of Assets: a change in ownership of
a substantial portion of the Bancorp’s assets occurs if in a 12-month period any
one person or more than one person acting as a group acquires from the Bancorp
assets having a total gross fair market value equal to or exceeding 40% of the
total gross fair market value of all of the Bancorp’s assets immediately before
the acquisition or acquisitions.  For this purpose, gross fair market value
means the value of the Bancorp’s assets, or the value of the assets being
disposed of, determined without regard to any liabilities associated with the
assets.



 
b.
Termination.  If within the period beginning six (6) months prior to and ending
two (2) years after a Change in Control, (i) the Bank shall terminate the
Officer’s employment Without Just Cause, or (ii) the Officer shall voluntarily
terminate employment With Good Reason, the Bank shall, within ten (10) calendar
days of the termination of Officer’s employment or as soon as permitted by law
or regulation (see Section 26), make a lump-sum cash payment to the Officer
equal to 2.99 times the sum of (x) the Officer’s annual salary at the highest
annual rate in effect for any of the twelve (12) months immediately preceding
the date of the termination, plus (y) the amount of any cash bonus paid during
the twelve (12) months immediately preceding the date of the termination.  This
cash payment is subject to adjustment pursuant to Section 14 of this Agreement,
and shall be made in lieu of any payment also required under Section 10.g. of
this Agreement because of a termination in such period.  The Officer’s rights
under Section 10.g. of this Agreement are not otherwise affected by this Section
11.  Also, in such event, the Officer shall, for three (3) calendar years
following the Officer’s termination of employment, continue to participate in
any benefit plans of the Bank that provide health (including medical and
dental), life or disability insurance, or similar coverage upon terms no less
favorable than the most favorable terms provided to executive officers of the
Bank during such period.



 
c.
Funding of Trust upon Change in Control.  In order to assure payment to the
Officer of amounts that may become payable by the Bank pursuant to this Section
11, unless and to the extent the Officer has previously provided a written
release of any claims under Section 11 of this Agreement, not later than ten
(10) business days after a Change in Control, the Bank or the Bancorp shall (i)
establish a valid trust under the law of the State of Maryland with an
independent trustee that has or may be granted corporate trust powers under
Maryland law, (ii) deposit in such trust an amount equal to 2.99 times the
Officer’s “base amount” as defined in Section 280G(b)(3) of the Code and
regulations promulgated thereunder (Section 280G and related regulations
hereinafter referred to as Section 280G), at the time of the Change of Control,
and (iii) provide the trustee of the trust with a written direction to hold said
amount and any investment return thereon in a segregated account, and to pay
such amounts as demanded by the Officer from the trust upon written demand from
the Officer stating the amount of the payment demanded from the trust and the
basis for the Officer’s rights to such payment under Section 11 of this
Agreement and in accordance with the required time of payment pursuant to
Section 11 of this Agreement.  Upon the earlier of the final payment of all
amounts demanded by the Officer under this Section 11 or the date thirty-six
(36) months after the Change in Control, the trustee of the trust shall pay to
the Bank or the Bancorp, as applicable, the entire balance remaining in the
trust.  Payments from the trust to the Officer shall be considered payments made
by the Bank or the Bancorp for purposes of this Agreement.  Payment of such
amounts to the Officer from the trust, however, shall not relieve the Bank or
the Bancorp from any obligation to pay amounts in excess of those paid from the
trust, or from any obligation to take actions or refrain from taking actions
otherwise required by this Agreement.  Unless and until a termination of or by
the Officer as described in Section 11.b.(i) or (ii), the Officer’s rights under
this Agreement shall be those of a general, unsecured creditor, the Officer
shall have no claim against the assets of the trust, and the assets of the trust
shall remain subject to the claims of creditors of the Bank or the
Bancorp.  Upon the termination of the trust as specified herein, the Officer
shall have no further interest in the trust.

 
 
9

--------------------------------------------------------------------------------

 


 
12.
Indemnification and Liability Insurance.



 
a.
Indemnification.  The Bank agrees to indemnify the Officer (and the Officer’s
heirs, executors, and administrators) to the fullest extent permitted under
applicable law and regulations against any and all expenses and liabilities
reasonably incurred by the Officer in connection with or arising out of any
action, suit, or proceeding in which the Officer may be involved by reason of
having been a director or officer of the Bank or any of its affiliates (whether
or not the Officer continues to be a director or officer at the time of
incurring any such expenses or liabilities) such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorney’s fees and
the cost of reasonable settlements, such settlements to be approved by the
Board, if such action is brought against the Officer in the Officer’s capacity
as an officer or director of the Bank or any of its affiliates.  Indemnification
for expense shall not extend to matters for which the Officer has been
terminated for Just Cause.  Nothing contained herein shall be deemed to provide
indemnification prohibited by applicable law or regulation.  Notwithstanding
anything herein to the contrary, the obligations of this Section 12 shall
survive the term of this Agreement by a period of seven years.



 
b.
Insurance.  During the period in which indemnification of the Officer is
required under this Section, the Bank shall provide the Officer (and the
Officer’s heirs, executors, and administrators) with coverage under a directors’
and officers’ liability policy at the expense of the Bank, at least equivalent
to such coverage provided to directors and senior officers of the Bank,
whichever is more favorable to the Officer.



13.         Reimbursement of Officer’s Expenses to Enforce this Agreement.  The
Bank shall reimburse the Officer for all out-of-pocket expenses, including,
without limitation, reasonable attorney’s fees, incurred by the Officer in
connection with successful enforcement by the Officer of the obligations of the
Bank or the Bancorp to the Officer under this Agreement.  Successful enforcement
shall mean the grant of an award of money or the requirement that the Bank or
the Bancorp take some action specified by this Agreement (i) as a result of
court order; or (ii) otherwise by the Bank or the Bancorp following an initial
failure of the Bank or the Bancorp to pay such money or take such action
promptly after written demand therefor from the Officer stating the reason that
such money or action was due under this Agreement at or prior to the time of the
demand.
 
 
10

--------------------------------------------------------------------------------

 


14.         Adjustment of Certain Payments and Benefits.  Notwithstanding any
other provision of this Agreement, in the event that the aggregate payments or
benefits to be made or afforded to the Officer under this Agreement or
otherwise, which are deemed to be parachute payments as defined in Section 280G
of the Code or any successor thereof, (the “Covered Benefits”) would be deemed
to include an “excess parachute payment” under Section 280G of the Code, then
the Covered Benefits shall be reduced to an amount, the value of which is one
dollar ($1.00) less than an amount equal to three (3) times the Officer’s “base
amount,” as determined in accordance with Section 280G of the Code.  The
allocation of the reduction required hereby among the Covered Benefits shall be
determined by the Officer  The Bank’s independent public accountants will
determine the value of any reduction in the payments and benefits; the Bank will
pay for the accountants’ opinion.


15.         Injunctive Relief.  If there is a breach or threatened breach of
Section 10.h. of this Agreement or the prohibitions upon disclosure contained in
Section 9.c. of this Agreement, the Bank or the Bancorp and the Officer agree
that there is no adequate remedy at law for such breach, and that the Bank or
the Bancorp each shall be entitled to injunctive relief restraining the Officer
from such breach or threatened breach, but such relief shall not be the
exclusive remedy hereunder for such breach.  The parties hereto likewise agree
that the Officer shall be entitled to injunctive relief to enforce the
obligations of the Bank and the Bancorp under Section 11 of this Agreement.


 
16.
Successors and Assigns.



 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank and the Bancorp which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or the Bancorp.



 
b.
Since the Bank is contracting for the unique and personal skills of the Officer,
the Officer’s rights or duties hereunder shall be precluded from assignment or
delegation without first obtaining the written consent of the Bank.



17.         No Mitigation.  The Officer shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Officer in any subsequent employment.


18.         Notices.  All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed as follows, or to such other address as shall have been
designated in writing by the addressee:


 
a.
If to the Bank:



Sandy Spring Bancorp, Inc.
Sandy Spring Bank
1780 I Georgia Avenue
Olney, Maryland 20832
Attention:  R. E. Kuykendall, General Counsel


 
b.
If to the Officer:



Joseph J. O’Brien, Jr.
13630 Springstone Drive
Clifton, VA  20124
 
 
11

--------------------------------------------------------------------------------

 


19.         Joint and Severally Liability; Payments by the Bank and the
Bancorp.  To the extent permitted by law, except as otherwise provided herein,
the Bank and the Bancorp shall be jointly and severally liable for the payment
of all amounts due under this Agreement.  The Bank and Bancorp hereby agree that
they shall be jointly and severally liable for the payment of all amounts due
under this Agreement and shall guarantee the performance of the Bank’s
obligations thereunder, provided that the Bancorp shall not be required by this
Agreement to pay to the Officer a salary or any bonuses or any other cash
payments, except in the event that the Bank does not fulfill the obligations to
the Officer hereunder for such payments.  The Bancorp may, however, pay salary
and bonuses as deemed appropriate by its board of directors in the exercise of
its discretion.


20.         No Plan Created by this Agreement.  The Officer, the Bank and the
Bancorp expressly declare and agree that this Agreement was negotiated among
them and that no provision or provisions of this Agreement are intended to, or
shall be deemed to, create any plan for purposes of the Employee Retirement
Income Security Act or any other law or regulation, and, the Bank, the Bancorp
and the Officer each expressly waives any right to assert the contrary.  Any
assertion in any judicial or administrative filing, hearing, or process by or on
behalf of the Officer or the Bank or the Bancorp that such a plan was so created
by this Agreement shall be deemed a material breach of this Agreement by the
party making such an assertion.


21.         Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


22.         Applicable Law.  Except to the extent preempted by Federal law, the
laws of the State of Maryland shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.


23.         Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


24.         Headings.  Headings contained herein are for convenience of
reference only.


25.         Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans,  programs, or arrangements described in Sections 5 and 6 of this
Agreement, and supersedes all prior agreements other than with respect to such
specific plans, programs, or arrangements.


 
26.
Section 409A.



 
i.
The Officer will be deemed to have a termination of employment for purposes of
determining the timing of any payments that are classified as deferred
compensation only upon a “separation from service” within the meaning of Section
409A.



 
ii.
If at the time of the Executive’s separation from service, (a) the Officer is a
“specified employee” (within the meaning of Section 409A and using the
methodology selected by the Bank) and (b) the Bank makes a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay rule
of Section 409A in order to avoid taxes or penalties under Section 409A, then
the Bank will not pay the entire amount on the otherwise scheduled payment date
but will instead pay on the scheduled payment date the maximum amount
permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay the remaining amount (if any) in a lump sum
on the first business day after such six month period.

 
 
12

--------------------------------------------------------------------------------

 


 
iii.
To the extent the Officer would be subject to an additional 20% tax (and any
penalties) imposed on certain deferred compensation arrangements pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and the parties shall promptly execute any amendment reasonably
necessary to implement this Section 26.  The Officer and the Bank agrees to
cooperate to make such amendment to the terms of this Agreement as may be
necessary to avoid the imposition of penalties and taxes under Section 409A;
provided, however, that the Officer agrees that any such amendment shall provide
the Officer with economically equivalent payments and benefits, and the Officer
agrees that any such amendment will not materially increase the cost to,  or
liability of, the Bank with respect to any payment.



 
iv.
For purposes of the this Agreement, Section 409A shall refer to Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations and
any other.



[Signature page follows]
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.



 
SANDY SPRING BANK
       
By:
/s/ Daniel J. Schrider
       
Title:
Daniel J. Schrider, President and CEO
       
SANDY SPRING BANCORP, INC.
       
By:
/s/ Daniel J. Schrider
       
Title:
Daniel J. Schrider, President and CEO
       
OFFICER
       
By:
/s/ Joseph J. O’Brien, Jr.
   
Joseph J. O’Brien, Jr.

 
 
14

--------------------------------------------------------------------------------

 
 